Exhibit 10.1

EXECUTION COPY

June 29, 2010

Mr. John R. Chiminski

c/o Catalent Pharma Solutions, Inc.

14 Schoolhouse Road

Somerset, NJ 08873

Dear John:

As you are aware, in connection with your employment with PTS Holdings Corp.
(together with its successors and assigns, “PTS”) and Catalent Pharma Solutions,
Inc. (together with its successors and assigns, “Catalent”) you entered into an
employment agreement, dated as of February 23, 2009, as amended from time to
time (the “Employment Agreement”), which sets forth the terms and conditions of
such employment, including the opportunity to earn an Annual Bonus (as defined
in the Employment Agreement) in respect of each full fiscal year during the
Employment Term (as defined in the Employment Agreement) and the obligation to
purchase shares of common stock of PTS (“PTS Shares”). Section 12(d) of the
Employment Agreement provides that the Employment Agreement may not be altered,
modified or amended except by written instrument signed by you, PTS and
Catalent.

In connection with the obligation under Sections 4(a) and 5(d) of the Employment
Agreement to purchase PTS Shares, and in lieu of receiving any Annual Bonus in
respect of any fiscal year during the Employment Term commencing with the 2011
fiscal year (any such fiscal year, a “Bonus Year”) solely in the form of cash as
is currently provided for pursuant to the terms and conditions of the Employment
Agreement, PTS and Catalent have agreed to afford you the opportunity to elect,
on an annual basis, prior to the commencement of each applicable Bonus Year (an
“RSU Bonus Election”), to receive (I) in respect of the 2011 fiscal year only,
(x) fifty percent (50%) of any Annual Bonus in respect of the applicable Bonus
Year in the form of cash and (y) the remaining fifty percent (50%) of any Annual
Bonus in respect of the applicable Bonus Year (the “ 2011 RSU Value”) in the
form of a grant of restricted stock units (“RSUs”) in the form of the award
agreement attached hereto as Exhibit A (the “Award Agreement”) and (II) in
respect of any fiscal year during the Employment Term commencing with the 2012
fiscal year, (x) up to eighty percent (80%) of any Annual Bonus in respect of
the applicable Bonus Year in the form of cash and (y) the remaining portion of
any Annual Bonus in respect of the applicable Bonus Year (the “Post-2011 RSU
Value”) in the form of a grant of RSUs in the form of the Award Agreement. Any
RSUs which you receive pursuant to the immediately preceding sentence, will be
granted in accordance with the 2007 PTS Holdings Corp. Stock Incentive Plan, as
it may be amended or supplemented from time to time (the “Plan”) and will be
subject to the terms and conditions of the applicable Award Agreement, the Plan,
the Securityholders Agreement dated as of May 7, 2007 among PTS and the other
parties thereto, as it may be amended or supplemented from time to time, and the
Management Equity Subscription Agreement dated as of March 17, 2009 between PTS
and you, as it may be amended or supplemented from time to time (the
“Subscription Agreement”) (and for this purpose the PTS Shares received upon
settlement of the RSUs shall be deemed to be “Shares” and not “RSU Shares” (as
each term is defined in the Subscription Agreement) under the Subscription
Agreement). PTS represents that there will be sufficient PTS Shares under the
Plan to satisfy your election hereunder.



--------------------------------------------------------------------------------

In the event you make an RSU Bonus Election with respect to any Annual Bonus in
respect of any Bonus Year, the 2011 RSU Value and the applicable Post-2011 RSU
Value, if any, will be deemed to satisfy your obligations under (x) Section 4(a)
of the Employment Agreement to purchase an additional 150 PTS Shares at a
purchase price of $750 per share and (y) Section 5(d) of the Employment
Agreement to invest fifty percent (50%) of the after-tax proceeds of any Annual
Bonus in respect of the 2011 fiscal year in PTS Shares at a purchase price of
$750 per share and, in each case, the 2011 RSU Value and the applicable
Post-2011 RSU Value, if any, will count on a dollar for dollar basis against
your obligation to invest a maximum of $2,500,000 (such amount, the “Cap”) in
PTS Shares; provided that if for a Bonus Year an election results in the 2011
RSU Value or the applicable Post-2011 RSU Value, if any, exceeding the Cap, the
amount of the Cap shall be increased such that you will be entitled to receive
the RSUs representing such 2011 RSU Value or the applicable Post-2011 RSU Value,
if any.

To make the RSU Bonus Election, you must execute the form attached hereto as
Exhibit B and return it to the General Counsel of Catalent in no event later
than the last day of the fiscal year immediately preceding the applicable Bonus
Year (the date such election is actually made, the “Election Date”). If you file
such election form in a timely fashion, then on the date the Annual Bonus, if
any, is paid, pursuant to the terms and conditions of the Employment Agreement
for which you have made such an election (such date, the “Bonus Payment Date”),
PTS agrees to grant you, in accordance with the terms of the Plan, a number of
RSUs with a value equal to the 2011 RSU Value or the applicable Post-2011 RSU
Value, as applicable, based upon the Fair Market Value (as defined in the Plan)
of a PTS Share on the Bonus Payment Date, in all cases, subject to the terms of
the Award Agreement.

Notwithstanding anything herein to the contrary, if a Change of Control (as
defined in the Award Agreement) occurs after the Election Date but prior to the
Bonus Payment Date, in lieu of receiving the RSUs under the Award Agreement on
the Bonus Payment Date, you may elect, in writing, prior to the consummation of
such Change in Control, instead to (x) receive a grant of RSUs (the “Successor
RSUs”) from the successor entity in such Change of Control transaction (the
“Successor”) with a value equal to the 2011 RSU Value or the applicable
Post-2011 RSU Value, as applicable, based upon the fair market value of a share
of Successor common stock (such fair market value to be determined in the same
manner as under the Plan), which RSUs will be settleable in shares of Successor
common stock and will be subject to terms and conditions that are substantially
similar to those contained in the Award Agreement (including, for the avoidance
of doubt, the same “Settlement Date” (as defined in the Award Agreement) with
the “Date of Grant” in such definition being deemed to be the Bonus Payment
Date) or (y) have Catalent establish a deferred compensation account (the
“Deferred Comp Account”) for you with terms and conditions that are similar, to
the extent applicable, to Section 3.7 and Articles 6 and 8 (other than Sections
8.2 and 8.10) of the Catalent Pharma Solutions, LLC Deferred Compensation Plan,
as such sections or articles, as applicable, may be amended from time to time
(the “DCP”), with a distribution date, which, for the avoidance of doubt, is the
same as the Settlement Date, with the Bonus Payment Date as the “Date of Grant”
for purposes of such definition), which account has an initial value in an
amount equal to the 2011 RSU Value or the applicable Post-2011 RSU Value, as
applicable, is fully vested as of the Bonus Payment Date and is treated as
Deferred Compensation Credits (as defined in the DCP). The terms of any such

 

2



--------------------------------------------------------------------------------

Successor RSUs or Deferred Comp Account shall be determined in good faith and as
mutually agreed upon by you and Catalent and/or the Successor, as applicable. To
the extent you make an election as provided for in this paragraph, such election
shall be deemed to be an amendment of the relevant election form, in accordance
with its terms.

To the extent applicable, this Agreement is intended to comply with Section 409A
of the Code and will be interpreted accordingly.

This letter agreement (including its Exhibits), upon execution by the parties,
hereby serves as an amendment to the Employment Agreement.

Except as expressly set forth above, the Employment Agreement shall remain in
full force and effect.

This letter agreement shall be construed, interpreted and governed in accordance
with the laws of the State of Delaware without regards to conflicts of laws
principles thereof and any dispute hereunder shall be resolved in accordance
with Section 12(c) of the Employment Agreement.

This letter agreement may be executed by fax or pdf and in any number of
counterparts, all of which, when taken together, shall constitute one and the
same instrument.

[The remainder of this page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

 

PTS HOLDINGS CORP. By:   /s/ Samrat S. Khichi Name:   Samrat S. Khichi Title:  
Senior Vice President,   General Counsel and Secretary CATALENT PHARMA
SOLUTIONS, INC. By:   /s/ Samrat S. Khichi Name:   Samrat S. Khichi Title:  
Senior Vice President,   General Counsel and Secretary

Accepted and Agreed

 

/s/ John R. Chiminski

John R. Chiminski

 

4



--------------------------------------------------------------------------------

EXHIBIT A

2007 PTS HOLDINGS CORP.

STOCK INCENTIVE PLAN

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made effective as of
                        , 20         (the “Date of Grant”), by and between PTS
Holdings Corp. (together with its successors and assigns, the “Company”) and
John R. Chiminski (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its stockholders to grant the
Restricted Stock Units (as defined below) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

Section 1. Definitions. Any capitalized terms not otherwise defined herein shall
have the same meaning as such terms are defined in the Plan.

(a) “409A Change of Control” means a change in the ownership or effective
control of a corporation or a change in the ownership of a substantial portion
of the assets of a corporation, in each case, within the meaning of Section 409A
of the Code.

(b) “Catalent” means Catalent Pharma Solutions, Inc. together with its
successors and assigns.

(c) “Catalent Board” means the board of directors of Catalent.

(d) “Change of Control” means (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of BHP PTS
Holdings L.L.C., the Company, PTS Intermediate Holdings LLC or Catalent to any
Person or Group (other than Blackstone or its affiliates) or (ii) any Person or
Group (other than Blackstone or its affiliates), is or becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the total voting power of the
voting equity of BHP PTS Holdings L.L.C., the Company, PTS Intermediate Holdings
LLC or Catalent, including by way of merger, consolidation or otherwise and
Blackstone ceases to control the Board, or, if applicable, the Catalent Board or
the board of directors of PTS Intermediate Holdings LLC or BHP PTS Holdings
L.L.C., as applicable.



--------------------------------------------------------------------------------

(e) “Employment Agreement” means the employment agreement entered into by the
Company, Catalent and the Participant, dated February 23, 2009, as it may be
amended or supplemented from time to time.

(f) “Plan” means the 2007 PTS Holdings Corp. Stock Incentive Plan, as it may be
amended or supplemented from time to time.

(g) “Restricted Stock Unit” means a notional unit representing the unfunded,
unsecured right to receive one Share on the Settlement Date.

(h) “Settlement Date” means the earlier to occur of (i) the sixth
(6th) anniversary of the Date of Grant, or (ii) the date of a Change of Control
which also satisfies the definition of a 409A Change of Control which, for the
avoidance of doubt, occurs after the Date of Grant.

(i) “Securityholders Agreement” means the Securityholders Agreement dated as of
May 7, 2007 among the Company and the other parties thereto, as it may be
amended or supplemented from time to time.

(j) “Subscription Agreement” means the Management Equity Subscription Agreement
dated as of March 17, 2009 between the Company and the Participant, as it may be
amended or supplemented from time to time.

Section 2. Grant and Vesting of Restricted Stock Units.

(a) Grant. Subject to the terms and conditions of the Plan and the additional
terms set forth in this Agreement, the Company hereby grants to the Participant
                     Restricted Stock Units, subject to adjustment as set forth
in the Plan.

(b) Vesting. The Restricted Stock Units shall be one hundred percent
(100%) vested as of the Date of Grant.

Section 3. Settlement of the Restricted Stock Units. On the Settlement Date, the
Company shall distribute to the Participant a number of Shares equal to the
number of Restricted Stock Units granted hereunder.

Section 4. No Dividend Equivalents. Unless and until the Participant is the
record holder of the Shares subject to the Restricted Stock Units, he is not
entitled to the payment of any dividends (or dividend equivalents) with respect
to the Restricted Stock Units or the Shares subject thereto.

Section 5. Limitation on Obligations. The Company’s obligation with respect to
the Restricted Stock Units granted hereunder is limited solely to the delivery
to the Participant of Shares on the date when such Shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation, unless as otherwise provided for herein. The
Restricted Stock Units granted hereunder shall not be secured by any specific
assets of the Company or any of its Subsidiaries, nor shall any assets of

 

- 2 -



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries be designated as attributable or
allocated to the satisfaction of the Company’s obligations under this Agreement.

Section 6. No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate.
Further, the Company or any Affiliate may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

Section 7. Legend on Certificates. The certificates representing the Shares
issued following the settlement of the Restricted Stock Units shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed or quoted or market to which the Shares are admitted for
trading and, any applicable federal or state or any other applicable laws and
the Company’s Certificate of Incorporation and Bylaws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

Section 8. Transferability. A Restricted Stock Unit may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary or transfer via
will shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance. No such permitted transfer of a Restricted Stock Unit
to heirs or legatees of the Participant shall be effective to bind the Company
unless the Committee shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions thereof. For the avoidance of doubt, upon the
Participant’s death, any Restricted Stock Units granted under this Agreement
shall be delivered on the Settlement Date to the Participant’s designated
beneficiary or beneficiaries or, if no such beneficiary is so designated, to his
estate.

Section 9. Withholding. Upon the grant of the Restricted Stock Units, the
Company will be required to withhold the FICA and medicare withholding taxes
due. In addition, it shall be a condition of the obligation of the Company upon
delivery of Shares to the Participant pursuant to Section 3 above that the
Participant pay to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for any Federal, state or local
income or other taxes required by law to be withheld with respect to such
Shares. The Company shall be authorized to take such action as may be necessary,
in the opinion of the Company’s counsel, to satisfy the obligations for payment
of the minimum amount of any such taxes. The Participant is hereby advised to
seek his own tax counsel regarding the taxation of the grant of Restricted Stock
Units made hereunder.

 

- 3 -



--------------------------------------------------------------------------------

Section 10. Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Restricted Stock Units subject to this
Agreement pursuant to Section 9(a) of the Plan.

Section 11. Securities Laws. Upon the acquisition of any Shares following
settlement of a Restricted Stock Unit, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

Section 12. Rights as Stockholder. The Participant shall not have any rights of
a stockholder of the Company as a result of the grant of Restricted Stock Units
hereunder unless and until the Participant receives Shares pursuant to Section 3
above.

Section 13. Notice. Any notice under this Agreement shall be addressed to the
Company in care of its Chief Financial Officer and a copy to the General
Counsel, each copy addressed to the principal executive office of the Company
and to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

Section 14. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.

Section 15. Restricted Stock Units Subject to Plan, Securityholders Agreement
and Subscription Agreement. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan, the Securityholders Agreement and the Subscription Agreement. A Restricted
Stock Unit and the Shares received upon settlement of a Restricted Stock Unit
are subject to the Plan, the Securityholders Agreement and the Subscription
Agreement. Notwithstanding anything in this Agreement or the Subscription
Agreement to the contrary, the parties hereto agree and acknowledge that
(x) this Agreement, in addition to any other restricted stock unit agreements
previously entered into, shall be considered an “RSU Agreement” under the
Subscription Agreement, (y) the Restricted Stock Units, in addition to any other
restricted stock units previously awarded, shall be considered “RSUs” under the
Subscription Agreement, and (z) the Shares received upon settlement of the
Restricted Stock Units in accordance with Section 3 hereof shall be deemed to be
“Shares” under the Subscription Agreement and not “RSU Shares.” The terms and
provisions of the Plan, the Securityholders Agreement and the Subscription
Agreement, as each may be amended from time to time are hereby incorporated by
reference. In the event of a conflict between any term or provision contained
herein (except for the definition of “Settlement Date” and Section 19) and a
term or provision of the Plan (other than the definition of “Change of
Control”), the Securityholders Agreement or the Subscription Agreement, the
applicable terms and provisions of the Plan, the Securityholders Agreement or
the Subscription Agreement will govern and prevail. In the event of a conflict
between any term or provision of the Plan and any term or provision of the
Securityholders Agreement or the

 

- 4 -



--------------------------------------------------------------------------------

Subscription Agreement, the applicable terms and provisions of the
Securityholders Agreement or the Subscription Agreement, as applicable, will
govern and prevail.

Section 16. Amendment. The Committee may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall adversely affect the rights of
the Participant hereunder without the written consent of the Participant.

Section 17. Compliance with Section 409A. This Agreement is intended to comply
with Section 409A of the Code and will be interpreted accordingly. References
under this Agreement to the Participant’s termination of employment shall be
deemed to refer to the date upon which the Participant has experienced a
“separation from service” within the meaning of Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with the Company the Participant is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Participant) until the date that is six months following the
Participant’s termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code) and (ii) if any other payments
of money or other benefits due to the Participant hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Board, that does not cause such an accelerated or
additional tax. The Company shall consult with the Participant in good faith
regarding the implementation of the provisions of this Section 18; provided that
neither the Company nor any of its employees or representatives shall have any
liability to the Participant with respect to thereto.

Section 18. Dispute Resolution. Any controversy, dispute or claim relating to
this Agreement shall be settled in accordance with Section 12(c) of the
Employment Agreement.

Section 19. No Mitigation/No Offset. The Company’s obligation hereunder shall
not be subject to setoff, counterclaim or recoupment.

Section 20. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

***

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PTS HOLDINGS CORP. By:      

Name:

Title:

 

PARTICIPANT  

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION FORM

(20__ Fiscal Year)

Date___________, 20__

In lieu of receiving any Annual Bonus (as defined in the employment agreement by
and between me, PTS Holdings Corp. (“PTS”) and Catalent Pharma Solutions, Inc.
(“Catalent”), dated as of February 23, 2009, as amended from time to time (the
“Employment Agreement”) in respect of the 20__ fiscal year solely in cash
pursuant to the terms and conditions of the Employment Agreement, in accordance
with the terms of that certain letter agreement by and between me, PTS and
Catalent, dated ___________, 2010 (the “Letter Agreement”), I hereby elect to
receive (x) [For the 2011 Fiscal Year—50%][For any other Fiscal Year—__%] of any
such Annual Bonus in cash and (y) the remaining [For the 2011 Fiscal
Year—50%][For any other Fiscal Year—__%] of any such Annual Bonus in the form of
restricted stock units pursuant to a restricted stock unit award agreement in
the form of Exhibit A to the Letter Agreement.

I understand that (i) to the extent I make no election under this election form,
the Annual Bonus, if any, in respect of the 20__ fiscal year will be paid to me
solely in cash pursuant to the terms and conditions of the Employment Agreement
and (ii) the election I have made above may not be amended or revoked unless
such amendment or revocation complies with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder.

Acknowledged and Agreed this __ day of ___________, 20__.

____________________________

John R. Chiminski